(372)   This was an action of trover brought by the plaintiffs against James M. Patterson and three other defendants, to recover damages for the conversion by them of several slaves. The defendant pleaded severally the general issue, not guilty, and upon the trial of the issues in the Superior Court of Law, at Guilford, on the Spring Circuit of 1848, the jury found the defendants "severally guilty," and assessed the plaintiff's damages to $2,048.60, and judgment was rendered that the plaintiffs recover, etc. From this judgment the defendant Patterson, alone, appealed to the Superior Court, where the counsel for the plaintiff moved to dismiss the appeal for the reason that the other defendants had not joined in it.
Upon the direct authority of Hicks v. Gilliam,15 N.C. 217, and Dunns v. Jones, 20 N.C. 291, and for the reason therein given, which it is unnecessary for us to repeat, we are bound to allow the motion made by the plaintiffs' counsel, and to dismiss the defendants' appeal. It is true that the defendant, in the court below, pleaded severally not guilty, and the jury found them severally guilty, yet the damages assessed were for one entire sum against all, as they ought to have been (Sir John Haydan's case, 11 Coke, 5; Lawfield v. Brancroft, Strange, 910), and the judgment thereon was, of course, a joint one against all. Nor can the cases of Stiner v. Cawthorn,20 N.C. 640, and S. v. Justices, 24 N.C. 430, cited for defendant, help him. Both those cases fully recognize the authority of Hicks v. Gilliam and Dunns v. Jones, and are (373) decided upon principles not applicable to them nor to this case. The motion to dismiss the appeal from this Court, in Stiner v. Cawthorn, supra, was refused upon the ground that though there were other defendants in the County Court, yet, as no motion was made to dismiss Cawthorn's appeal from the *Page 273 
Superior Court, and that court did, in fact, entertain jurisdiction of the case, and gave judgment against him alone, his appeal to the Supreme Court was proper, and could not be dismissed from that court. The other case ofS. v. The Justices was put upon the intelligible and proper ground that the suit against the justices was not against them as several persons, acting as individuals, but as a corporate body, acting through the medium of a majority of its members. The judgment was therefore against them in the same capacity, and an appeal from it by a majority was in effect an appeal by the whole body.
PER CURIAM.                          The appeal dismissed.
Cited: Jackson v. Hampton, 32 N.C. 604; Kelly v. Muse, 33 N.C. 183.
(374)